

	

		II

		109th CONGRESS

		1st Session

		S. 387

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Hagel (for himself,

			 Mr. Alexander, Mr. Craig, and Mrs.

			 Dole) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide tax

		  incentives for the investment in greenhouse gas intensity reduction projects,

		  and for other purposes.

	

	

		

			1.

			Short title; amendment of Code

			

				(a)

				Short title

				This Act may be cited as the Climate Change Technology Tax Incentives Act of

			 2005.

			

				(b)

				Amendment of Code

				Except as otherwise expressly provided, whenever in this Act an

			 amendment or repeal is expressed in terms of an amendment to, or repeal of, a

			 section or other provision, the reference shall be considered to be made to a

			 section or other provision of the Internal Revenue Code of 1986.

			

			I

			Greenhouse gas intensity reduction tax incentives

			

				101.

				Greenhouse gas intensity reduction investment tax

			 credit

				

					(a)

					In general

					Subpart D of part IV of subchapter A of chapter 1 (relating to

			 business-related credits) is amended by adding at the end the following new

			 section:

					

						

							45J.

							Greenhouse gas intensity reduction investment credit

							

								(a)

								Allowance of credit

								

									(1)

									In general

									For purposes of section 38, in the case of a taxpayer’s

				investment in a greenhouse gas intensity reduction project approved by the

				accreditation panel, the greenhouse gas intensity reduction investment credit

				determined under this section for the taxable year is an amount equal

				to—

									

										(A)

										percentage reduction in greenhouse gas intensity certified for

				such project for such year by the accreditation panel, multiplied by

									

										(B)

										the investment in such project during such year which is

				attributable, directly or indirectly, to the taxpayer, as determined by the

				accreditation panel.

									

									(2)

									Aggregate dollar limitation

									The credit determined under paragraph (1) for any taxable year,

				when added to any credit allowed to the taxpayer with respect to the such

				project in any preceding taxable year, shall not exceed 50 percent of the

				investment attributable to the taxpayer with respect to such project through

				such taxable year.

								

								(b)

								Limitation on aggregate credit allowable

								

									(1)

									In general

									The amount of the greenhouse gas intensity reduction investment

				credit determined under subsection (a) for any project, when added to all such

				credits allowed to all taxpayers with respect to the such project shall not

				exceed the credit dollar amount allocated to such project under this subsection

				by the accreditation panel from the greenhouse gas intensity reduction

				investment credit limitation for the calendar year in which such allocation is

				made.

								

									(2)

									Time for making allocation

									An allocation shall be taken into account under paragraph (1)

				only if it is made not later than the close of the calendar year in which the

				greenhouse gas intensity reduction project proposal with respect to such

				project is approved by the accreditation panel.

								

									(3)

									Overall limitation on aggregate credit allowable

									The accreditation panel may allocate the aggregate credit

				dollar amount to any such project for a period not to exceed a 10-year period

				beginning with the calendar year described in paragraph (2).

								

								(c)

								Limitation on amount of credits allocated

								

									(1)

									In general

									There is a greenhouse gas intensity reduction investment credit

				limitation amount for each calendar year. Such limitation amount is—

									

										(A)

										$245,000,000 for 2006,

									

										(B)

										$224,000,000 for 2007,

									

										(C)

										$216,000,000 for 2008,

									

										(D)

										$103,000,000 for 2009,

									

										(E)

										$27,000,000 for 2010, and

									

										(F)

										except as provided in paragraph (2), zero thereafter.

									

									(2)

									Carryover of unused issuance limitation

									If for any calendar year the limitation amount imposed by

				paragraph (1) exceeds the amount of greenhouse gas intensity reduction

				investment credits allocated during such year, such excess shall be carried

				forward to the succeeding calendar year as an addition to the limitation

				imposed by paragraph (1).

								

								(d)

								Greenhouse gas intensity reduction project; greenhouse gas

				intensity; accreditation panel

								For purposes of this section—

								(1)Greenhouse gas

				intensity reduction projectThe term greenhouse gas

				intensity reduction project means any project approved under this

				section by the accreditation panel. Such approval shall be based on the

				following criteria:

									(A)The extent of the

				reduction in greenhouse gas intensity proposed for the project.

									(B)Improvements in

				system efficiency.

									(C)In the case of

				projects located outside the United States, the extent of technology

				transfer.

									(D)The existence and

				nature of agreements for sharing project benefits and liability between the

				taxpayer and any host government.

									

									(2)

									Greenhouse gas intensity

									The greenhouse gas intensity for any period is equal to the

				volume of emissions divided by the economic activity associated with a

				project.

								

									(3)

									Accreditation panel

									The term accreditation panel means a panel

				certified by the Secretary of Commerce.

								

								(e)

								Recapture of credit in certain cases

								

									(1)

									In general

									If, at any time during the 20-year period of a greenhouse gas

				intensity reduction project, there is a recapture event with respect to such

				project, then the tax imposed by this chapter for the taxable year in which

				such event occurs shall be increased by the credit recapture amount.

								

									(2)

									Credit recapture amount

									For purposes of paragraph (1)—

									

										(A)

										In general

										The credit recapture amount is an amount equal to the recapture

				percentage of all greenhouse gas intensity reduction investment credits

				previously allowable to a taxpayer with respect to any investment in such

				project that is attributable to such taxpayer.

									

										(B)

										Recapture percentage

										The recapture percentage shall be 100 percent if the recapture

				event occurs during the first 5 years of the project, 75 percent if the

				recapture event occurs during the second 5 years of the project, 50 percent if

				the recapture event occurs during the third 5 years of the project, 25 percent

				if the recapture event occurs during the fourth 5 years of the project, and 0

				percent if the recapture event occurs at any time after the 20th year of the

				project.

									

									(3)

									Recapture event

									For purposes of paragraph (1), there is a recapture event with

				respect to a greenhouse gas intensity reduction project if—

									

										(A)

										the taxpayer violates a term or condition of the approval of

				the project by the accreditation panel at any time,

									

										(B)

										the taxpayer adopts a practice which the accreditation panel

				has specified in its approval of the project as a practice which would tend to

				defeat the purposes of the program, or

									

										(C)

										the taxpayer disposes of any ownership interest arising out of

				its investment that the accreditation panel has determined is attributable to

				the project, unless the accreditation panel determines that such disposition

				will not have any adverse effect on the greenhouse gas intensity reduction

				project.

									If an

				event which otherwise would be a recapture event is outside the control of the

				taxpayer, as determined by the accreditation panel, such event shall not be

				treated as a recapture event with respect to such taxpayer.

									(4)

									Special rules

									

										(A)

										Tax benefit rule

										The tax for the taxable year shall be increased under paragraph

				(1) only with respect to credits allowed by reason of this section which were

				used to reduce tax liability. In the case of credits not so used to reduce tax

				liability, the carryforwards and carrybacks under section 39 shall be

				appropriately adjusted.

									

										(B)

										No credits against tax

										Any increase in tax under this subsection shall not be treated

				as a tax imposed by this chapter for purposes of determining the amount of any

				credit under this chapter or for purposes of section 55.

									

								(f)

								Disallowance of double benefit

								

									(1)

									Basis reduction

									The basis of any investment in a greenhouse gas intensity

				reduction project shall be reduced by the amount of any credit determined under

				this section with respect to such investment.

								

									(2)

									Charitable deduction disallowed

									No deduction shall be allowed to a taxpayer under section 170

				with respect to any contribution which the accreditation panel certifies to the

				Secretary constitutes an investment in a greenhouse gas intensity reduction

				project that is attributable to such taxpayer.

								

								(g)

								Certification to Secretary

								The accreditation panel shall certify to the Secretary before

				January 31 of each year with respect to each taxpayer which has made an

				investment in a greenhouse gas intensity reduction project—

								

									(1)

									the amount of the greenhouse gas intensity reduction investment

				credit allowable to such taxpayer for the preceding calendar year,

								

									(2)

									whether a recapture event occurred with respect to such

				taxpayer during the preceding calendar year, and

								

									(3)

									the credit recapture amount, if any, with respect to such

				taxpayer for the preceding calendar year.

								

								(h)

								Regulations

								The Secretary shall prescribe such regulations as may be

				appropriate to carry out this section, including regulations—

								

									(1)

									which limit the credit for investments which are directly or

				indirectly subsidized by other Federal benefits,

								

									(2)

									which prevent the abuse of the provisions of this section

				through the use of related parties, and

								

									(3)

									which impose appropriate reporting requirements.

								.

				

					(b)

					Credit made part of general business credit

					Subsection (b) of section 38 is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

					

						

							(20)

							the greenhouse gas intensity reduction investment credit

				determined under section 45J(a).

						.

				

					(c)

					Deduction for unused credit

					Subsection (c) of section 196 is amended by striking

			 and at the end of paragraph (11), by striking the period at the

			 end of paragraph (12) and inserting , and, and by adding at the

			 end the following new paragraph:

					

						

							(13)

							the greenhouse gas intensity reduction investment credit

				determined under section 45J(a).

						.

				

					(d)

					Clerical amendment

					The table of sections for subpart D of part IV of subchapter A of

			 chapter 1 is amended by adding at the end the following new item:

					

						

							Sec. 45J. Greenhouse gas intensity

				reduction investment

				credit.

						

						.

				

					(e)

					Effective date

					The amendments made by this section shall apply to investments

			 made after December 31, 2005.

				

			II

			Energy efficiency provisions

			ARenewable

			 energy

				201.Sense of the

			 Senate regarding extension of renewable energy creditIt is the sense of the Senate that the

			 income tax credit for electricity produced from certain renewable resources

			 under section 45 of the Internal Revenue Code of 1986 should be extended

			 through 2010.

				

				B

				Clean coal incentives

				

					I

					Credit for emission reductions and efficiency improvements in

			 existing coal-based electricity generation facilities

					

						211.

						Credit for production from a qualifying clean coal technology

			 unit

						

							(a)

							Credit for production from a qualifying clean coal technology

			 unit

							Subpart D of part IV of subchapter A of chapter 1 (relating to

			 business related credits), as amended by this Act, is amended by adding at the

			 end the following new section:

							

								

									45K.

									Credit for production from a qualifying clean coal technology

				unit

									

										(a)

										General rule

										For purposes of section 38, the qualifying clean coal

				technology production credit of any taxpayer for any taxable year is equal

				to—

										

											(1)

											the applicable amount of clean coal technology production

				credit, multiplied by

										

											(2)

											the applicable percentage of the sum of—

											

												(A)

												the kilowatt hours of electricity, plus

											

												(B)

												each 3,413 Btu of fuels or chemicals, produced by the taxpayer

				during such taxable year at a qualifying clean coal technology unit, but only

				if such production occurs during the 10-year period beginning on the date the

				unit was returned to service after becoming a qualifying clean coal technology

				unit.

											

										(b)

										Applicable amount

										

											(1)

											In general

											For purposes of this section, the applicable amount of clean

				coal technology production credit is equal to $0.0034.

										

											(2)

											Inflation adjustment

											For calendar years after 2005, the applicable amount of clean

				coal technology production credit shall be adjusted by multiplying such amount

				by the inflation adjustment factor for the calendar year in which the amount is

				applied. If any amount as increased under the preceding sentence is not a

				multiple of 0.01 cent, such amount shall be rounded to the nearest multiple of

				0.01 cent.

										

										(c)

										Applicable percentage

										For purposes of this section, with respect to any qualifying

				clean coal technology unit, the applicable percentage is the percentage equal

				to the ratio which the portion of the national megawatt capacity limitation

				allocated to the taxpayer with respect to such unit under subsection (e) bears

				to the total megawatt capacity of such unit.

									

										(d)

										Definitions and special rules

										For purposes of this section—

										

											(1)

											Qualifying clean coal technology unit

											The term qualifying clean coal technology unit

				means a clean coal technology unit of the taxpayer which—

											

												(A)

												on January 1, 2005—

												

													(i)

													was a coal-based electricity generating steam generator-turbine

				unit which was not a clean coal technology unit, and

												

													(ii)

													had a nameplate capacity rating of not more than 300

				megawatts,

												

												(B)

												becomes a clean coal technology unit as the result of the

				retrofitting, repowering, or replacement of the unit with clean coal technology

				during the 10-year period beginning on January 1, 2005,

											

												(C)

												is not receiving nor is scheduled to receive funding under the

				Clean Coal Technology Program, the Power Plant Improvement Initiative, or the

				Clean Coal Power Initiative administered by the Secretary of Energy, and

											

												(D)

												receives an allocation of a portion of the national megawatt

				capacity limitation under subsection (e).

											

											(2)

											Clean coal technology unit

											The term clean coal technology unit means a unit

				which—

											

												(A)

												uses clean coal technology, including advanced pulverized coal

				or atmospheric fluidized bed combustion, pressurized fluidized bed combustion,

				integrated gasification combined cycle, or any other technology, for the

				production of electricity,

											

												(B)

												uses an input of at least 75 percent coal to produce at least

				50 percent of its thermal output as electricity,

											

												(C)

												has a design net heat rate of at least 500 less than that of

				such unit as described in paragraph (1)(A),

											

												(D)

												has a maximum design net heat rate of not more than 9,500,

				and

											

												(E)

												meets the pollution control requirements of paragraph

				(3).

											

											(3)

											Pollution control requirements

											

												(A)

												In general

												A unit meets the requirements of this paragraph if—

												

													(i)

													its emissions of sulfur dioxide, nitrogen oxide, or

				particulates meet the lower of the emission levels for each such emission

				specified in—

													

														(I)

														subparagraph (B), or

													

														(II)

														the new source performance standards of the

				Clean Air Act (42 U.S.C. 7411)

				which are in effect for the category of source at the time of the retrofitting,

				repowering, or replacement of the unit, and

													

													(ii)

													its emissions do not exceed any relevant emission level

				specified by regulation pursuant to the hazardous air pollutant requirements of

				the Clean Air Act (42 U.S.C. 7412) in

				effect at the time of the retrofitting, repowering, or replacement.

												

												(B)

												Specific levels

												The levels specified in this subparagraph are—

												

													(i)

													in the case of sulfur dioxide emissions, 50 percent of the

				sulfur dioxide emission levels specified in the new source performance

				standards of the Clean Air Act

				(42 U.S.C.

				7411) in effect on the date of the enactment of this section

				for the category of source,

												

													(ii)

													in the case of nitrogen oxide emissions—

													

														(I)

														0.1 pound per million Btu of heat input if the unit is not a

				cyclone-fired boiler, and

													

														(II)

														if the unit is a cyclone-fired boiler, 15 percent of the

				uncontrolled nitrogen oxide emissions from such boilers, and

													

													(iii)

													in the case of particulate emissions, 0.02 pound per million

				Btu of heat input.

												

											(4)

											Design net heat rate

											The design net heat rate with respect to any unit, measured in

				Btu per kilowatt hour (HHV)—

											

												(A)

												shall be based on the design annual heat input to and the

				design annual net electrical power, fuels, and chemicals output from such unit

				(determined without regard to such unit’s co-generation of steam),

											

												(B)

												shall be adjusted for the heat content of the design coal to be

				used by the unit if it is less than 12,000 Btu per pound according to the

				following formula:

											Design net

				heat rate = Unit net heat rate [l^ {((12,000-design coal heat content, Btu per

				pound)/1,000) 0.013}],

												(C)

												shall be corrected for the site reference conditions of—

												

													(i)

													elevation above sea level of 500 feet,

												

													(ii)

													air pressure of 14.4 pounds per square inch absolute

				(psia),

												

													(iii)

													temperature, dry bulb of 63°F,

												

													(iv)

													temperature, wet bulb of 54°F, and

												

													(v)

													relative humidity of 55 percent, and

												

												(D)

												if carbon capture controls have been installed with respect to

				any qualifying unit and such controls remove at least 50 percent of the unit’s

				carbon dioxide emissions, shall be adjusted up to the design heat rate level

				which would have resulted without the installation of such controls.

											

											(5)

											HHV

											The term HHV means higher heating value.

										

											(6)

											Application of certain rules

											The rules of paragraphs (3), (4), and (5) of section 45(e)

				shall apply.

										

											(7)

											Inflation adjustment factor

											

												(A)

												In general

												The term inflation adjustment factor means, with

				respect to a calendar year, a fraction the numerator of which is the GDP

				implicit price deflator for the preceding calendar year and the denominator of

				which is the GDP implicit price deflator for the calendar year 2003.

											

												(B)

												GDP implicit price deflator

												The term GDP implicit price deflator means, for

				any calendar year, the most recent revision of the implicit price deflator for

				the gross domestic product as of June 30 of such calendar year as computed by

				the Department of Commerce before October 1 of such calendar year.

											

											(8)

											Noncompliance with pollution laws

											For purposes of this section, a unit which is not in compliance

				with the applicable State and Federal pollution prevention, control, and permit

				requirements for any period of time shall not be considered to be a qualifying

				clean coal technology unit during such period.

										

										(e)

										National limitation on the aggregate capacity of qualifying

				clean coal technology units

										

											(1)

											In general

											For purposes of this section, the national megawatt capacity

				limitation for qualifying clean coal technology units is 4,000

				megawatts.

										

											(2)

											Allocation of limitation

											The Secretary shall allocate the national megawatt capacity

				limitation for qualifying clean coal technology units in such manner as the

				Secretary may prescribe under the regulations under paragraph (3).

										

											(3)

											Regulations

											Not later than 6 months after the date of the enactment of this

				section, the Secretary shall prescribe such regulations as may be necessary or

				appropriate—

											

												(A)

												to carry out the purposes of this subsection,

											

												(B)

												to limit the capacity of any qualifying clean coal technology

				unit to which this section applies so that the megawatt capacity allocated to

				any unit under this subsection does not exceed 300 megawatts and the combined

				megawatt capacity allocated to all such units when all such units are placed in

				service during the 10-year period described in subsection (d)(1)(B), does not

				exceed 4,000 megawatts,

											

												(C)

												to provide a certification process under which the Secretary,

				in consultation with the Secretary of Energy, shall approve and allocate the

				national megawatt capacity limitation—

												

													(i)

													to encourage that units with the highest thermal efficiencies,

				when adjusted for the heat content of the design coal and site reference

				conditions described in subsection (d)(4)(C), and environmental performance, be

				placed in service as soon as possible, and

												

													(ii)

													to allocate capacity to taxpayers which have a definite and

				credible plan for placing into commercial operation a qualifying clean coal

				technology unit, including—

													

														(I)

														a site,

													

														(II)

														contractual commitments for procurement and construction or, in

				the case of regulated utilities, the agreement of the State utility

				commission,

													

														(III)

														filings for all necessary preconstruction approvals,

													

														(IV)

														a demonstrated record of having successfully completed

				comparable projects on a timely basis, and

													

														(V)

														such other factors that the Secretary determines are

				appropriate,

													

												(D)

												to allocate the national megawatt capacity limitation to a

				portion of the capacity of a qualifying clean coal technology unit if the

				Secretary determines that such an allocation would maximize the amount of

				efficient production encouraged with the available tax credits,

											

												(E)

												to set progress requirements and conditional approvals so that

				capacity allocations for clean coal technology units which become unlikely to

				meet the necessary conditions for qualifying can be reallocated by the

				Secretary to other clean coal technology units, and

											

												(F)

												to provide taxpayers with opportunities to correct

				administrative errors and omissions with respect to allocations and record

				keeping within a reasonable period after discovery, taking into account the

				availability of regulations and other administrative guidance from the

				Secretary.

											.

						

							(b)

							Credit treated as business credit

							Section 38(b) (relating to current year business credit), as

			 amended by this Act, is amended by striking plus at the end of

			 paragraph (19), by striking the period at the end of paragraph (20) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

							

								

									(21)

									the qualifying clean coal technology production credit

				determined under section 45K(a).

								.

						

							(c)

							Clerical amendment

							The table of sections for subpart D of part IV of subchapter A of

			 chapter 1, as amended by this Act, is amended by adding at the end the

			 following new item:

							

								

									Sec. 45K. Credit for production from a

				qualifying clean coal technology

				unit.

								

								.

						

							(d)

							Effective date

							The amendments made by this section shall apply to production

			 after December 31, 2004, in taxable years ending after such date.

						

					II

					Incentives for early commercial applications of advanced clean

			 coal technologies

					

						212.

						Credit for investment in qualifying advanced clean coal

			 technology

						

							(a)

							Allowance of qualifying advanced clean coal technology unit

			 credit

							Section 46 (relating to amount of credit) is amended by striking

			 and at the end of paragraph (1), by striking the period at the

			 end of paragraph (2) and inserting , and, and by adding at the

			 end the following new paragraph:

							

								

									(3)

									the qualifying advanced clean coal technology unit

				credit.

								.

						

							(b)

							Amount of qualifying advanced clean coal technology unit

			 credit

							Subpart E of part IV of subchapter A of chapter 1 (relating to

			 rules for computing investment credit) is amended by inserting after section 48

			 the following new section:

							

								

									48A.

									Qualifying advanced clean coal technology unit

				credit

									

										(a)

										In general

										For purposes of section 46, the qualifying advanced clean coal

				technology unit credit for any taxable year is an amount equal to 10 percent of

				the applicable percentage of the qualified investment in a qualifying advanced

				clean coal technology unit for such taxable year.

									

										(b)

										Qualifying advanced clean coal technology unit

										

											(1)

											In general

											For purposes of subsection (a), the term qualifying

				advanced clean coal technology unit means an advanced clean coal

				technology unit of the taxpayer—

											

												(A)

												(i)

													in the case of a unit first placed in service after December

				31, 2004, the original use of which commences with the taxpayer, or

												

													(ii)

													in the case of the retrofitting or repowering of a unit first

				placed in service before January 1, 2005, the retrofitting or repowering of

				which is completed by the taxpayer after such date, or

												

												(B)

												which is depreciable under section 167,

											

												(C)

												which has a useful life of not less than 4 years,

											

												(D)

												which is located in the United States,

											

												(E)

												which is not receiving nor is scheduled to receive funding

				under the Clean Coal Technology Program, the Power Plant Improvement

				Initiative, or the Clean Coal Power Initiative administered by the Secretary of

				Energy,

											

												(F)

												which is not a qualifying clean coal technology unit,

				and

											

												(G)

												which receives an allocation of a portion of the national

				megawatt capacity limitation under subsection (f).

											

											(2)

											Special rule for sale-leasebacks

											For purposes of subparagraph (A) of paragraph (1), in the case

				of a unit which—

											

												(A)

												is originally placed in service by a person, and

											

												(B)

												is sold and leased back by such person, or is leased to such

				person, within 3 months after the date such unit was originally placed in

				service, for a period of not less than 12 years, such unit shall be treated as

				originally placed in service not earlier than the date on which such unit is

				used under the leaseback (or lease) referred to in subparagraph (B). The

				preceding sentence shall not apply to any property if the lessee and lessor of

				such property make an election under this sentence. Such an election, once

				made, may be revoked only with the consent of the Secretary.

											

											(3)

											Noncompliance with pollution laws

											For purposes of this subsection, a unit which is not in

				compliance with the applicable State and Federal pollution prevention, control,

				and permit requirements for any period of time shall not be considered to be a

				qualifying advanced clean coal technology unit during such period.

										

										(c)

										Applicable percentage

										For purposes of this section, with respect to any qualifying

				advanced clean coal technology unit, the applicable percentage is the

				percentage equal to the ratio which the portion of the national megawatt

				capacity limitation allocated to the taxpayer with respect to such unit under

				subsection (f) bears to the total megawatt capacity of such unit.

									

										(d)

										Advanced clean coal technology unit

										For purposes of this section—

										

											(1)

											In general

											The term advanced clean coal technology unit means

				a new, retrofit, or repowering unit of the taxpayer which—

											

												(A)

												is—

												

													(i)

													an eligible advanced pulverized coal or atmospheric fluidized

				bed combustion technology unit,

												

													(ii)

													an eligible pressurized fluidized bed combustion technology

				unit,

												

													(iii)

													an eligible integrated gasification combined cycle technology

				unit, or

												

													(iv)

													an eligible other technology unit, and

												

												(B)

												meets the carbon emission rate requirements of paragraph

				(6).

											

											(2)

											Eligible advanced pulverized coal or atmospheric fluidized

				bed combustion technology unit

											The term eligible advanced pulverized coal or atmospheric

				fluidized bed combustion technology unit means a clean coal technology

				unit using advanced pulverized coal or atmospheric fluidized bed combustion

				technology which—

											

												(A)

												is placed in service after December 31, 2004, and before

				January 1, 2013, and

											

												(B)

												has a design net heat rate of not more than 8,500 (8,900 in the

				case of units placed in service before 2009).

											

											(3)

											Eligible pressurized fluidized bed combustion technology

				unit

											The term eligible pressurized fluidized bed combustion

				technology unit means a clean coal technology unit using pressurized

				fluidized bed combustion technology which—

											

												(A)

												is placed in service after December 31, 2004, and before

				January 1, 2017, and

											

												(B)

												has a design net heat rate of not more than 7,720 (8,900 in the

				case of units placed in service before 2009, and 8,500 in the case of units

				placed in service after 2008 and before 2013).

											

											(4)

											Eligible integrated gasification combined cycle technology

				unit

											The term eligible integrated gasification combined cycle

				technology unit means a clean coal technology unit using integrated

				gasification combined cycle technology, with or without fuel or chemical

				co-production, which—

											

												(A)

												is placed in service after December 31, 2004, and before

				January 1, 2017,

											

												(B)

												has a design net heat rate of not more than 7,720 (8,900 in the

				case of units placed in service before 2009, and 8,500 in the case of units

				placed in service after 2008 and before 2013), and

											

												(C)

												has a net thermal efficiency (HHV) using coal with fuel or

				chemical co-production of not less than 44.2 percent (38.4 percent in the case

				of units placed in service before 2009, and 40.2 percent in the case of units

				placed in service after 2008 and before 2013).

											

											(5)

											Eligible other technology unit

											The term eligible other technology unit means a

				clean coal technology unit using any other technology for the production of

				electricity which is placed in service after December 31, 2004, and before

				January 1, 2017.

										

											(6)

											Carbon emission rate requirements

											

												(A)

												In general

												Except as provided in subparagraph (B), a unit meets the

				requirements of this paragraph if—

												

													(i)

													in the case of a unit using design coal with a heat content of

				not more than 9,000 Btu per pound, the carbon emission rate is less than 0.60

				pound of carbon per kilowatt hour, and

												

													(ii)

													in the case of a unit using design coal with a heat content of

				more than 9,000 Btu per pound, the carbon emission rate is less than 0.54 pound

				of carbon per kilowatt hour.

												

												(B)

												Eligible other technology unit

												In the case of an eligible other technology unit, subparagraph

				(A) shall be applied by substituting 0.51 and

				0.459 for 0.60 and 0.54,

				respectively.

											

										(e)

										General definitions

										Any term used in this section which is also used in section 45K

				shall have the meaning given such term in section 45M.

									

										(f)

										National limitation on the aggregate capacity of advanced

				clean coal technology units

										

											(1)

											In general

											For purposes of subsection (b)(1)(G), the national megawatt

				capacity limitation is—

											

												(A)

												for qualifying advanced clean coal technology units using

				advanced pulverized coal or atmospheric fluidized bed combustion technology,

				not more than 1,000 megawatts (not more than 500 megawatts in the case of units

				placed in service before 2009),

											

												(B)

												for such units using pressurized fluidized bed combustion

				technology, not more than 500 megawatts (not more than 250 megawatts in the

				case of units placed in service before 2009),

											

												(C)

												for such units using integrated gasification combined cycle

				technology, with or without fuel or chemical co-production, not more than 2,000

				megawatts (not more than 1,000 megawatts in the case of units placed in service

				before 2009), and

											

												(D)

												for such units using other technology for the production of

				electricity, not more than 500 megawatts (not more than 250 megawatts in the

				case of units placed in service before 2009).

											

											(2)

											Allocation of limitation

											The Secretary shall allocate the national megawatt capacity

				limitation for qualifying advanced clean coal technology units in such manner

				as the Secretary may prescribe under the regulations under paragraph

				(3).

										

											(3)

											Regulations

											Not later than 6 months after the date of the enactment of this

				section, the Secretary shall prescribe such regulations as may be necessary or

				appropriate—

											

												(A)

												to carry out the purposes of this subsection and section

				45L,

											

												(B)

												to limit the capacity of any qualifying advanced clean coal

				technology unit to which this section applies so that the combined megawatt

				capacity of all such units to which this section applies does not exceed 4,000

				megawatts,

											

												(C)

												to provide a certification process described in section

				45K(e)(3)(C),

											

												(D)

												to carry out the purposes described in subparagraphs (D), (E),

				and (F) of section 45K(e)(3), and

											

												(E)

												to reallocate capacity which is not allocated to any technology

				described in subparagraphs (A) through (D) of paragraph (1) because an

				insufficient number of qualifying units request an allocation for such

				technology, to another technology described in such subparagraphs in order to

				maximize the amount of energy efficient production encouraged with the

				available tax credits.

											

											(4)

											Selection criteria

											For purposes of this subsection, the selection criteria for

				allocating the national megawatt capacity limitation to qualifying advanced

				clean coal technology units—

											

												(A)

												shall be established by the Secretary of Energy as part of a

				competitive solicitation,

											

												(B)

												shall include primary criteria of minimum design net heat rate,

				maximum design thermal efficiency, environmental performance, and lowest cost

				to the Government, and

											

												(C)

												shall include supplemental criteria as determined appropriate

				by the Secretary of Energy.

											

										(g)

										Qualified investment

										For purposes of subsection (a), the term qualified

				investment means, with respect to any taxable year, the basis of a

				qualifying advanced clean coal technology unit placed in service by the

				taxpayer during such taxable year (in the case of a unit described in

				subsection (b)(1)(A)(ii), only that portion of the basis of such unit which is

				properly attributable to the retrofitting or repowering of such unit).

									

										(h)

										Qualified progress expenditures

										

											(1)

											Increase in qualified investment

											In the case of a taxpayer who has made an election under

				paragraph (5), the amount of the qualified investment of such taxpayer for the

				taxable year (determined under subsection (g) without regard to this

				subsection) shall be increased by an amount equal to the aggregate of each

				qualified progress expenditure for the taxable year with respect to progress

				expenditure property.

										

											(2)

											Progress expenditure property defined

											For purposes of this subsection, the term progress

				expenditure property means any property being constructed by or for the

				taxpayer and which it is reasonable to believe will qualify as a qualifying

				advanced clean coal technology unit which is being constructed by or for the

				taxpayer when it is placed in service.

										

											(3)

											Qualified progress expenditures defined

											For purposes of this subsection—

											

												(A)

												Self-constructed property

												In the case of any self-constructed property, the term

				qualified progress expenditures means the amount which, for

				purposes of this subpart, is properly chargeable (during such taxable year) to

				capital account with respect to such property.

											

												(B)

												Nonself-constructed property

												In the case of nonself-constructed property, the term

				qualified progress expenditures means the amount paid during the

				taxable year to another person for the construction of such property.

											

											(4)

											Other definitions

											For purposes of this subsection—

											

												(A)

												Self-constructed property

												The term self-constructed property means property

				for which it is reasonable to believe that more than half of the construction

				expenditures will be made directly by the taxpayer.

											

												(B)

												Nonself-constructed property

												The term nonself-constructed property means

				property which is not self-constructed property.

											

												(C)

												Construction, etc

												The term construction includes reconstruction and

				erection, and the term constructed includes reconstructed and

				erected.

											

												(D)

												Only construction of qualifying advanced clean coal

				technology unit to be taken into account

												Construction shall be taken into account only if, for purposes

				of this subpart, expenditures therefor are properly chargeable to capital

				account with respect to the property.

											

											(5)

											Election

											An election under this subsection may be made at such time and

				in such manner as the Secretary may by regulations prescribe. Such an election

				shall apply to the taxable year for which made and to all subsequent taxable

				years. Such an election, once made, may not be revoked except with the consent

				of the Secretary.

										

										(i)

										Coordination with other credits

										This section shall not apply to any property with respect to

				which the rehabilitation credit under section 47 or the energy credit under

				section 48 is allowed unless the taxpayer elects to waive the application of

				such credit to such property.

									.

						

							(c)

							Recapture

							Section 50(a) (relating to other special rules) is amended by

			 adding at the end the following new paragraph:

							

								

									(6)

									Special rules relating to qualifying advanced clean coal

				technology unit

									For purposes of applying this subsection in the case of any

				credit allowable by reason of section 48A, the following rules shall

				apply:

									

										(A)

										General rule

										In lieu of the amount of the increase in tax under paragraph

				(1), the increase in tax shall be an amount equal to the investment tax credit

				allowed under section 38 for all prior taxable years with respect to a

				qualifying advanced clean coal technology unit (as defined by section

				48A(b)(1)) multiplied by a fraction the numerator of which is the number of

				years remaining to fully depreciate under this title the qualifying advanced

				clean coal technology unit disposed of, and the denominator of which is the

				total number of years over which such unit would otherwise have been subject to

				depreciation. For purposes of the preceding sentence, the year of disposition

				of the qualifying advanced clean coal technology unit shall be treated as a

				year of remaining depreciation.

									

										(B)

										Property ceases to qualify for progress expenditures

										Rules similar to the rules of paragraph (2) shall apply in the

				case of qualified progress expenditures for a qualifying advanced clean coal

				technology unit under section 48A, except that the amount of the increase in

				tax under subparagraph (A) of this paragraph shall be substituted for the

				amount described in such paragraph (2).

									

										(C)

										Application of paragraph

										This paragraph shall be applied separately with respect to the

				credit allowed under section 38 regarding a qualifying advanced clean coal

				technology unit.

									.

						

							(d)

							Technical amendments

							

								(1)

								Section 49(a)(1)(C) is amended by striking and at

			 the end of clause (ii), by striking the period at the end of clause (iii) and

			 inserting , and, and by adding at the end the following new

			 clause:

								

									

										(iv)

										the portion of the basis of any qualifying advanced clean coal

				technology unit attributable to any qualified investment (as defined by section

				48A(g)).

									.

							

								(2)

								Section 50(a)(4) is amended by striking and (2)

			 and inserting , (2), and (6).

							

								(3)

								Section 50(c) is amended by adding at the end the following new

			 paragraph:

								

									

										(6)

										Nonapplication

										Paragraphs (1) and (2) shall not apply to any qualifying

				advanced clean coal technology unit credit under section 48A.

									.

							

								(4)

								The table of sections for subpart E of part IV of subchapter A of

			 chapter 1 is amended by inserting after the item relating to section 48 the

			 following new item:

								

									

										Sec. 48A. Qualifying advanced clean coal

				technology unit

				credit.

									

									.

							

							(e)

							Effective date

							The amendments made by this section shall apply to periods after

			 December 31, 2004, under rules similar to the rules of section 48(m) of the

			 Internal Revenue Code of 1986 (as in effect on the day before the date of the

			 enactment of the Revenue Reconciliation Act of 1990).

						

						213.

						Credit for production from a qualifying advanced clean coal

			 technology unit

						

							(a)

							In general

							Subpart D of part IV of subchapter A of chapter 1 (relating to

			 business related credits), as amended by this Act, is amended by adding at the

			 end the following new section:

							

								

									45L.

									Credit for production from a qualifying advanced clean coal

				technology unit

									

										(a)

										General rule

										For purposes of section 38, the qualifying advanced clean coal

				technology production credit of any taxpayer for any taxable year is equal

				to—

										

											(1)

											the applicable amount of advanced clean coal technology

				production credit, multiplied by

										

											(2)

											the applicable percentage (as determined under section 48A(c))

				of the sum of—

											

												(A)

												the kilowatt hours of electricity, plus

											

												(B)

												each 3,413 Btu of fuels or chemicals, produced by the taxpayer

				during such taxable year at a qualifying advanced clean coal technology unit,

				but only if such production occurs during the 10-year period beginning on the

				date the unit was originally placed in service (or returned to service after

				becoming a qualifying advanced clean coal technology unit).

											

										(b)

										Applicable amount

										For purposes of this section—

										

											(1)

											In general

											Except as provided in paragraph (2), the applicable amount of

				advanced clean coal technology production credit with respect to production

				from a qualifying advanced clean coal technology unit shall be determined as

				follows:

											

												(A)

												If the qualifying advanced clean coal technology unit is

				producing electricity only:

												

													(i)

													In the case of a unit originally placed in service before 2009,

				if—

													

														 

														

															

																The design net heat rate

						is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not more

						than 8,500$.0060$.0038 

																

																More

						than 8,500 but not more than

						8,750$.0025$.0010 

																

																More

						than 8,750 but less than

						8,900$.0010$.0010.

																

															

														

													

												

													(ii)

													In the case of a unit originally placed in service after 2008

				and before 2013, if—

													

														 

														

															

																The design net heat rate

						is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not more

						than 7,770$.0105$.0090 

																

																More

						than 7,770 but not more than

						8,125$.0085$.0068 

																

																More

						than 8,125 but less than

						8,500$.0075$.0055.

																

															

														

													

												

													(iii)

													In the case of a unit originally placed in service after 2012

				and before 2017, if—

													

														 

														

															

																The design net heat rate

						is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not more

						than 7,380$.0140$.0115 

																

																More

						than 7,380 but not more than

						7,720$.0120$.0090.

																

															

														

													

												

												(B)

												If the qualifying advanced clean coal technology unit is

				producing fuel or chemicals:

												

													(i)

													In the case of a unit originally placed in service before 2009,

				if—

													

														 

														

															

																The unit design net

						thermal efficiency (HHV) is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not less

						than 40.2 percent$.0060$.0038 

																

																Less

						than 40.2 but not less than 39

						percent$.0025$.0010 

																

																Less

						than 39 but not less than 38.4

						percent$.0010$.0010.

																

															

														

													

												

													(ii)

													In the case of a unit originally placed in service after 2008

				and before 2013, if—

													

														 

														

															

																The unit design net

						thermal efficiency (HHV) is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not less

						than 43.9 percent$.0105$.0090 

																

																Less

						than 43.9 but not less than 42

						percent$.0085$.0068 

																

																Less

						than 42 but not less than 40.2

						percent$.0075$.0055.

																

															

														

													

												

													(iii)

													In the case of a unit originally placed in service after 2012

				and before 2017, if—

													

														 

														

															

																The unit design net

						thermal efficiency (HHV) is:The applicable amount is:

																

																For 1st 5 years of such

						serviceFor 2d 5 years of such service

																

															

															

																Not less

						than 46.3 percent$.0140$.0115 

																

																Less

						than 46.3 but not less than 44.2

						percent$.0120$.0090.

																

															

														

													

												

											(2)

											Special rule for units qualifying for greater applicable

				amount when placed in service

											If, at the time a qualifying advanced clean coal technology

				unit is placed in service, production from the unit would be entitled to a

				greater applicable amount if such unit had been placed in service at a later

				date, the applicable amount for such unit shall be such greater amount.

										

										(c)

										Inflation adjustment

										For calendar years after 2005, each dollar amount in subsection

				(b)(1) shall be adjusted by multiplying such amount by the inflation adjustment

				factor for the calendar year in which the amount is applied. If any amount as

				increased under the preceding sentence is not a multiple of 0.01 cent, such

				amount shall be rounded to the nearest multiple of 0.01 cent.

									

										(d)

										Definitions and special rules

										For purposes of this section—

										

											(1)

											In general

											Any term used in this section which is also used in section 45K

				or 48A shall have the meaning given such term in such section.

										

											(2)

											Applicable rules

											The rules of paragraphs (3), (4), and (5) of section 45(e)

				shall apply.

										.

						

							(b)

							Credit treated as business credit

							Section 38(b) (relating to current year business credit), as

			 amended by this Act, is amended by striking plus at the end of

			 paragraph (20), by striking the period at the end of paragraph (21) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

							

								

									(22)

									the qualifying advanced clean coal technology production credit

				determined under section 45L(a).

								.

						

							(c)

							Denial of double benefit

							Section 29(d) (relating to other definitions and special rules)

			 is amended by adding at the end the following new paragraph:

							

								

									(9)

									Denial of double benefit

									This section shall not apply with respect to any qualified fuel

				the production of which may be taken into account for purposes of determining

				the credit under section 45L.

								.

						

							(d)

							Clerical amendment

							The table of sections for subpart D of part IV of subchapter A of

			 chapter 1, as amended by this Act, is amended by adding at the end the

			 following new item:

							

								

									Sec. 45L. Credit for production from a

				qualifying advanced clean coal technology

				unit.

								

								.

						

							(e)

							Effective date

							The amendments made by this section shall apply to production

			 after December 31, 2004, in taxable years ending after such date.

						

					III

					Treatment of persons not able to use entire credit

					

						214.

						Treatment of persons not able to use entire credit

						

							(a)

							In general

							Section 45K, as added by this Act, is amended by adding at the

			 end the following new subsection:

							

								

									(f)

									Treatment of person not able to use entire credit

									

										(1)

										Allowance of credits

										

											(A)

											In general

											Any credit allowable under this section, section 45L, or

				section 48A with respect to a facility owned by a person described in

				subparagraph (B) may be transferred or used as provided in this subsection, and

				the determination as to whether the credit is allowable shall be made without

				regard to the tax-exempt status of the person.

										

											(B)

											Persons described

											A person is described in this subparagraph if the person

				is—

											

												(i)

												an organization described in section 501(c)(12)(C) and exempt

				from tax under section 501(a),

											

												(ii)

												an organization described in section 1381(a)(2)(C),

											

												(iii)

												a public utility (as defined in section 136(c)(2)(B)),

											

												(iv)

												any State or political subdivision thereof, the District of

				Columbia, or any agency or instrumentality of any of the foregoing,

											

												(v)

												any Indian tribal government (within the meaning of section

				7871) or any agency or instrumentality thereof, or

											

												(vi)

												the Tennessee Valley Authority.

											

										(2)

										Transfer of credit

										

											(A)

											In general

											A person described in clause (i), (ii), (iii), (iv), or (v) of

				paragraph (1)(B) may transfer any credit to which paragraph (1)(A) applies

				through an assignment to any other person not described in paragraph (1)(B).

				Such transfer may be revoked only with the consent of the Secretary.

										

											(B)

											Regulations

											The Secretary shall prescribe such regulations as necessary to

				ensure that any credit described in subparagraph (A) is claimed once and not

				reassigned by such other person.

										

											(C)

											Transfer proceeds treated as arising from essential

				Government function

											Any proceeds derived by a person described in clause (iii),

				(iv), or (v) of paragraph (1)(B) from the transfer of any credit under

				subparagraph (A) shall be treated as arising from the exercise of an essential

				government function.

										

										(3)

										Use of credit as an offset

										Notwithstanding any other provision of law, in the case of a

				person described in clause (i), (ii), or (v) of paragraph (1)(B), any credit to

				which paragraph (1)(A) applies may be applied by such person, to the extent

				provided by the Secretary of Agriculture, as a prepayment of any loan, debt, or

				other obligation the entity has incurred under subchapter I of chapter 31 of

				title 7 of the Rural Electrification Act of 1936 (7 U.S.C. 901 et

				seq.), as in effect on the date of the enactment of this section.

									

										(4)

										Use by tva

										

											(A)

											In general

											Notwithstanding any other provision of law, in the case of a

				person described in paragraph (1)(B)(vi), any credit to which paragraph (1)(A)

				applies may be applied as a credit against the payments required to be made in

				any fiscal year under section 15d(e) of the Tennessee Valley Authority Act of

				1933 (16 U.S.C.

				831n–4(e)) as an annual return on the appropriations investment

				and an annual repayment sum.

										

											(B)

											Treatment of credits

											The aggregate amount of credits described in paragraph (1)(A)

				with respect to such person shall be treated in the same manner and to the same

				extent as if such credits were a payment in cash and shall be applied first

				against the annual return on the appropriations investment.

										

											(C)

											Credit carryover

											With respect to any fiscal year, if the aggregate amount of

				credits described paragraph (1)(A) with respect to such person exceeds the

				aggregate amount of payment obligations described in subparagraph (A), the

				excess amount shall remain available for application as credits against the

				amounts of such payment obligations in succeeding fiscal years in the same

				manner as described in this paragraph.

										

										(5)

										Credit not income

										Any transfer under paragraph (2) or use under paragraph (3) of

				any credit to which paragraph (1)(A) applies shall not be treated as income for

				purposes of section 501(c)(12).

									

										(6)

										Treatment of unrelated persons

										For purposes of this subsection, transfers among and between

				persons described in clauses (i), (ii), (iii), (iv), and (v) of paragraph

				(1)(B) shall be treated as transfers between unrelated parties.

									.

						(b)Effective

			 dateThe amendment made by this section shall apply to production

			 after December 31, 2004, in taxable years ending after such date.

						CNuclear

			 power

				

					221.

					Credit for production from advanced nuclear power

			 facilities

					

						(a)

						In general

						Subpart D of part IV of subchapter A of chapter 1 (relating to

			 business related credits), as amended by this Act, is amended by adding at the

			 end the following new section:

						

							

								45M.

								Credit for production from advanced nuclear power

				facilities

								

									(a)

									General rule

									For purposes of section 38, the advanced nuclear power facility

				production credit of any taxpayer for any taxable year is equal to the product

				of—

									

										(1)

										1.8 cents, multiplied by

									

										(2)

										the kilowatt hours of electricity—

										

											(A)

											produced by the taxpayer at an advanced nuclear power facility

				during the 8-year period beginning on the date the facility was originally

				placed in service, and

										

											(B)

											sold by the taxpayer to an unrelated person during the taxable

				year.

										

									(b)

									National limitation

									

										(1)

										In general

										The amount of credit which would (but for this subsection and

				subsection (c)) be allowed with respect to any facility for any taxable year

				shall not exceed the amount which bears the same ratio to such amount of credit

				as—

										

											(A)

											the national megawatt capacity limitation allocated to the

				facility, bears to

										

											(B)

											the total megawatt nameplate capacity of such facility.

										

										(2)

										Amount of national limitation

										The national megawatt capacity limitation shall be 6,000

				megawatts.

									

										(3)

										Allocation of limitation

										The Secretary shall allocate the national megawatt capacity

				limitation in such manner as the Secretary may prescribe.

									

										(4)

										Regulations

										Not later than 6 months after the date of the enactment of this

				section, the Secretary shall prescribe such regulations as may be necessary or

				appropriate to carry out the purposes of this subsection. Such regulations

				shall provide a certification process under which the Secretary, after

				consultation with the Secretary of Energy, shall approve and allocate the

				national megawatt capacity limitation.

									

									(c)

									Other limitations

									

										(1)

										Annual limitation

										The amount of the credit allowable under subsection (a) (after

				the application of subsection (b)) for any taxable year with respect to any

				facility shall not exceed an amount which bears the same ratio to $125,000,000

				as—

										

											(A)

											the national megawatt capacity limitation allocated under

				subsection (b) to the facility, bears to

										

											(B)

											1000.

										

										(2)

										Other limitations

										Rules similar to the rules of section 45(b) shall apply for

				purposes of this section, except that paragraph (2) thereof shall not apply to

				the 1.8 cents under subsection (a)(1).

									

									(d)

									Advanced nuclear power facility

									For purposes of this section—

									

										(1)

										In general

										The term advanced nuclear power facility means any

				advanced nuclear facility—

										

											(A)

											which is owned by the taxpayer and which uses nuclear energy to

				produce electricity, and

										

											(B)

											which is originally placed in service after the date of the

				enactment of this paragraph and before January 1, 2021.

										

										(2)

										Advanced nuclear facility

										For purposes of paragraph (1), the term advanced nuclear

				facility means any nuclear facility the reactor design for which is

				approved after the date of the enactment of this paragraph by the Nuclear

				Regulatory Commission (and such design or a substantially similar design of

				comparable capacity was not approved on or before such date).

									

									(e)

									Other rules to apply

									Rules similar to the rules of paragraphs (1), (2), (3), (4),

				and (5) of section 45(e) shall apply for purposes of this section.

								

					

						(b)

						Credit treated as business credit

						Section 38(b), as amended by this Act, is amended by striking

			 plus at the end of paragraph (21), by striking the period at the

			 end of paragraph (22) and inserting , plus, and by adding at the

			 end the following:

						

							

								(23)

								the advanced nuclear power facility production credit

				determined under section 45M(a).

							.

					

						(c)

						Clerical amendment

						The table of sections for subpart D of part IV of subchapter A of

			 chapter 1, as amended by this Act, is amended by adding at the end the

			 following:

						

							

								Sec. 45M. Credit for production from

				advanced nuclear power

				facilities.

							

							.

					(d)Effective

			 dateThe amendments made by this section shall apply to

			 production in taxable years beginning after December 31, 2004.

					DSunset

				231.Sunset

					(a)In

			 generalAll provisions of, and amendments made by, this title

			 shall not apply to taxable years beginning after December 31, 2010.

					(b)Application of

			 certain lawsThe Internal Revenue Code of 1986 shall be applied

			 and administered to taxable years beginning after December 31, 2010, as if the

			 provisions and amendments described in subsection (a) had never been

			 enacted.

					

			III

			Research credits

			

				301.

				Sense of the Senate regarding permanent extension of research

			 creditIt is the sense of the

			 Senate that the income tax credit for increasing research activities under

			 section 41 of the Internal Revenue Code of 1986 should be permanently extended,

			 the rates of the alternative incremental credit under such section should be

			 increased, and an alternative simplified credit for qualified research expenses

			 should be instituted.

			

